Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
This “Corrected Notice of Allowability” is being mailed in view of IDS filed 03/11/2022.
Allowable Subject Matter
Claim(s) 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20160057316A1 (Godfrey), US20190182554A1 (Schupak), US9305601B1 (Itelman), US20100005501A1 (Stokking), US20140181881A1 (Haot), US20180152736A1 (Alexander) , and US20080270541A1 (Keener)  do not teach the limitation. Claims 1 and 18 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 18 ….. receiving, at the second device, a media encoding of an audiovisual performance mixed with a backing audio track and including (i) vocal audio captured at the first device from a first one of the performers and (ii) video that is performance synchronized with the captured first performer vocals; at the second device, audibly rendering the received mixed audio performance and capturing thereagainst vocal audio from a second one of the performers; mixing, at the second device, the second performer vocal audio captured by the second device with the mixed audiovisual performance received from the first device to provide a broadcast audiovisual mix that includes the captured vocal audio of the first and second performers and the backing audio track without apparent temporal lag therebetween.…, and in combination with other limitations recited as specified in claims 1 and 18.
Claims 2-17 and 19-28   include the above-described allowable subject matter for being dependent on independent claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442